Citation Nr: 1544877	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a disability rating higher than 40 percent for spondylosis and degenerative disc disease of the lumbar spine.

4.  Entitlement to a disability rating higher than 10 percent for epidermophytosis of the feet.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to November 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO granted service connection for right and left lower extremity radiculopathy, assigning initial 10 percent disability ratings for each extremity, and otherwise denied the benefits sought on appeal.  

The Veteran testified before the undersigned at a hearing at the RO in August 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The decision below addresses the Veteran's claims for increase, insofar as initial ratings of 20 percent are awarded for right and left lower extremity radiculopathy, as well as the Veteran's claim for entitlement to a TDIU.  The issues of entitlement to a disability rating higher than 40 percent for spondylosis and degenerative disc disease of the lumbar spine and a disability rating higher than 10 percent for epidermophytosis of the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right lower extremity radiculopathy has resulted in disability approximating moderate incomplete paralysis of the sciatic nerve.

2.  The Veteran's left lower extremity radiculopathy has resulted in disability approximating moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for entitlement to an initial disability evaluation of 20 percent, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran is seeking, in part, initial ratings in excess of 10 percent for right and left lower extremity radiculopathy, as well as entitlement to a TDIU.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting increased initial disability ratings of 20 percent for right and left lower extremity radiculopathy, and granting his claim for entitlement to a TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Right and Left Lower Extremity Radiculopathy

The Veteran contends that his service-connected left and right lower extremity radiculopathy is more disabling than reflected by the 10 percent disability ratings initially assigned for each lower extremity.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, however, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In a November 2012 rating decision, the RO granted service connection for right and left lower extremity radiculopathy and assigned an initial 10 percent rating for each extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Evaluations for neurological disabilities are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for right and left lower extremity radiculopathy under Diagnostic Code 8520, for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  Under that Diagnostic Code, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

A note accompanying the rating criteria addressing paralysis of the sciatic nerve says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Relevant medical evidence of record consists of reports of VA examination conducted in September 2011 and September 2014, as well as records of the Veteran's ongoing treatment from VA providers.  Report of the September 2011 VA examination reflects that the Veteran complained of intermittent shooting leg pains and stated that he used a walker constantly for ambulation.  Physical examination revealed decreased deep tendon reflexes in the ankles, as well as decreased sensation in the feet and toes bilaterally.  He reported mild intermittent pain in the lower extremities bilaterally, as well as mild left lower extremity numbness.  The examiner diagnosed mild bilateral radiculopathy affecting the sciatic nerve.  Report of the September 2014 VA examination reflects that the Veteran complained of pain radiating down his legs that occasionally required him to sit down until it abated.  Neurologic examination revealed absent deep tendon reflexes at the knees and ankles bilaterally, as well as decreased sensation of the feet and toes.  The Veteran reported moderate intermittent pain and moderate paresthesias and dysesthesias to the lower extremities bilaterally, as well as mild numbness bilaterally.  He stated that he regularly used a back brace and either a walker or a cane for ambulation.  The examiner diagnosed bilateral radiculopathy of the sciatic nerve, concluding that the disability was mild in severity.

Here, following its review of the medical evidence of record, the Board finds that the Veteran's right and left lower extremity radiculopathy warrants initial disability ratings of 20 percent for each lower extremity.  In that connection, the Board finds that the radiculopathy has resulted in disability approximating moderate incomplete paralysis of the sciatic nerve bilaterally.  At the September 2014 VA examination, the examiner noted the Veteran's complaints of pain, tingling, and numbness in the lower extremities.  Neurological examination at that time revealed that the Veteran had absent knee and ankle reflexes bilaterally.  Sensory examination revealed decreased sensation in the feet and toes, and the examiner specifically found the Veteran to experience moderate intermittent pain and moderate paresthesias and dysesthesias in the lower extremities bilaterally.  The Board concludes that this medical evidence suggests a disability approximating moderate incomplete paralysis of the sciatic nerve bilaterally.  This is particularly so given the findings with regard to knee and ankle reflexes, which were reduced at the September 2011 examination and absent at the September 2014 examination, which suggests more than just sensory impairment.  There is no evidence, however, of disability approximating moderately severe incomplete paralysis.  Thus, the Board finds that a "moderate" rating is appropriate for the Veteran's service-connected right and left lower extremity radiculopathy under Diagnostic Code 8520.  In sum, the evidence of record shows that initial disability ratings of 20 percent for the Veteran's right and left lower extremity radiculopathy are warranted.  To that extent, the Veteran's claim is granted.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).  

Claim for a TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for spondylosis and degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling; radiculopathy of the right and left lower extremities, each herein rated as 20 percent disabling; and epidermophytosis of the feet, rated as 10 percent disabling.  The Veteran's combined disability rating is 70 percent.  Given the 40 percent rating for spondylosis and degenerative disc disease of the lumbar spine, as well as his overall rating of 70 percent, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he was employed as a chaplain until his medical retirement in 2007.  He states that he had to retire from his work because he was unable to continue due to his service-connected spine and lower extremity disabilities. 

The Board acknowledges that there are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities-in particular, his lumbar spine disability-on his ability to maintain employment.  In that connection, the Board first acknowledges that the September 2014 VA examiner opined that the Veteran's lumbar spine disability impacted his ability to work in that he was required to use a walker and could not bend, squat, lift, kneel, twist, or turn.  The examiner, however, did not explicitly find the Veteran to be unemployable due to his service-connected spondylosis and degenerative disc disease of the lumbar spine.  The September 2011 VA examiner, however, clearly stated that "the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment."  In addition, the Veteran has stated to VA on multiple occasions, including at an August 2015 hearing before the undersigned Veterans Law Judge, that he was unable to work due to his service-connected lumbar spine and lower extremity disorders.

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board acknowledges that the September 2014 VA examiner did not specifically find the Veteran unable to engage in gainful employment.  The Board, however, finds compelling the findings of the September 2011 VA examiner, who stated that the Veteran's service-connected disabilities, and in particular his lumbar spine and lower extremity disorders, combine to render him unable to maintain gainful employment.  Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be at least in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected spondylosis and degenerative disc disease of the lumbar spine, combined with the service-connected bilateral lower extremity radiculopathy, is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to an initial disability rating of 20 percent for right lower extremity radiculopathy is granted.

Entitlement to an initial disability rating of 20 percent for left lower extremity radiculopathy is granted.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the remaining claims for increase.

As an initial matter, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence unless this procedural right is waived by the Veteran.  38 C.F.R. § 19.31(b)(1) (2015).  Here, however, after the issuance of the SOC in October 2013, in which it addressed all the issues remaining on appeal, the RO obtained evidence pertinent to the Veteran's claims, in the form of records associated with his ongoing treatment with VA providers and VA examinations conducted in September 2014.  The RO, however, did not prepare an SSOC considering this newly received evidence, and no waiver of RO review of these documents has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Review of the record reflects that the Veteran underwent VA examination most recently in September 2014.  Following those examinations, however, the Veteran stated at his August 2015 hearing before the undersigned that his service-connected disabilities had increased in severity since those examinations.  In particular, the Veteran reported that he had recently been prescribed a wheelchair for ambulation due to worsening back pain.  He also stated that his skin disorder was spreading to his arms and hands, his back, and up his legs.

The Board notes that the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Further, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's physical condition at the time of the VA examinations.  The Board, however, observes that the Veteran, at his August 2015 hearing before the undersigned, testified that his service-connected disabilities had worsened since the most recent VA examinations.  Thus, due to the reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his spondylosis and degenerative disc disease of the lumbar spine, and epidermophytosis of the feet.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for VA examination to determine the current severity of his disabilities and notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected spondylosis and degenerative disc disease of the lumbar spine, and epidermophytosis of the feet.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  A complete rationale must be provided for all opinions expressed.

Lumbar spine-The examiner must report range of flexion and extension in the lumbar spine (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the lumbar spine; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the lumbar spine.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  The examiner must specifically state whether there is ankylosis of the lumbar spine.  

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the thoracolumbar spine's range of motion.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the thoracolumbar spine.

Epidermophytosis-The examiner must describe in detail all symptoms reasonably attributable to the Veteran's service-connected skin disorder and its current severity.  The examiner must describe the areas of the body affected by the skin condition, to include the percentage of the entire body affected by the service-connected condition and the percentage of exposed areas affected.  The examiner must take into account the Veteran's report of flare-ups and increased symptomatology, including reports of symptoms spreading to his legs, back, arms, and hands.

The examiner must also describe any therapy that the Veteran has undergone since 2011, and what medications he currently uses.  The examiner must specifically note whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of the skin disorder.  If the Veteran has required such systemic therapy, the examiner must note the frequency and duration of such use.  

Updated color photographs should be included with the examination report if deemed necessary or helpful.

2.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


